                 Case 1:19-cv-01373-EPG Document 16 Filed 06/05/20 Page 1 of 3



 1
 2
 3
 4
 5
 6
 7
 8                                 UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA
10
                                                      )   Case No. 1:19-cv-01373-EPG
11   Norma Dolores Chavez Alvarez,                    )
                                                      )   STIPULATION AND ORDER FOR
12                   Plaintiff,                       )   EXTENSION OF TIME
                                                      )
13          v.                                        )   (ECF No. 15)
                                                      )
14   ANDREW SAUL,                                     )
     Commissioner of Social Security,                 )
15                                                    )
                                                      )
16                   Defendant.                       )
17
             IT IS HEREBY STIPULATED, by and between the parties through their respective
18
     counsel of record, with the Court’s approval, that Plaintiff shall have a 30-day extension of time,
19
     from June 10, 2020 to July 10, 2020, for Plaintiff to serve on defendant with PLAINTIFF’S
20
     OPENING BRIEF. All other dates in the Court’s Scheduling Order shall be extended
21
     accordingly. This is Plaintiff’s second request for an extension of time. Good cause exists for
22
     this request.
23
             As with most organizations, COVID-19 has taken a toll on the regular course of business
24
     within Counsel’s office. As a result of the various executive orders throughout Fresno County and
25
     the State of California, along with the recommendations for Social Distancing, Plaintiff’s Counsel
26
     is operating with very limited staff.    The Office of Hearings Operations is still conducting
27
     telephonic hearings. As it is required to continue the normal day-to-day tasks involved in
28



                                                  1
               Case 1:19-cv-01373-EPG Document 16 Filed 06/05/20 Page 2 of 3



 1   developing cases and the requirements of the five-day rule related to submission of evidence to
 2   the Administrative Law Judge which is imposed under 20 CFR § 404.935, Counsel must still
 3   continue normal operations but with a significantly reduced level of support. Additionally,
 4   Counsel requires that his staff self-quarantine when COVID-19 symptoms appear, thus further
 5   reducing support necessary to timely and efficiently process the workload.
 6          Additionally, the week of 05/31/2020, Plaintiff’s Counsel had 20 administrative hearings,
 7   10 hearing preparation appointments with claimant, 2 Opening briefs, and 1 Reply brief. Each of
 8   the administrative hearings also requires administrative hearing briefs with a full summary of the
 9   medical records and legal arguments. The week of 6/7/2020, Plaintiff’s Counsel has 15
10   administrative hearings, 1 hearing preparation appointment with claimant, 10 Opening briefs, 1
11   Letter brief, and 3 Reply briefs.
12          Defendant does not oppose the requested extension. Counsel apologizes to the Defendant
13   and Court for any inconvenience this may cause.
                                          Respectfully submitted,
14
15   Dated: June 5, 2020                    PENA & BROMBERG, ATTORNEYS AT LAW

16
                                         By: /s/ Jonathan Omar Pena
17
                                            JONATHAN OMAR PENA
18                                          Attorneys for Plaintiff

19
20
     Dated: June 5, 2020                    MCGREGOR W. SCOTT
21                                          United States Attorney
                                            DEBORAH LEE STACHEL
22                                          Regional Chief Counsel, Region IX
23                                          Social Security Administration

24
                                         By: */s/ Daniel P. Talbert
25                                          Daniel P. Talbert
26                                          Special Assistant United States Attorney
                                            Attorneys for Defendant
27                                          (*As authorized by email on June 5, 2020)
28



                                                   2
              Case 1:19-cv-01373-EPG Document 16 Filed 06/05/20 Page 3 of 3



 1                                                ORDER
 2          Pursuant to the parties’ stipulation filed June 5, 2020 (ECF No. 15), and finding good
 3   cause, the Court GRANTS the parties’ stipulation. Plaintiff shall file her opening brief no later
 4   than July 10, 2020. All other deadlines in this case shall be extended accordingly.
 5
     IT IS SO ORDERED.
 6
 7
        Dated:     June 5, 2020                                /s/
 8                                                     UNITED STATES MAGISTRATE JUDGE

 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                  3
